COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judge Elder and Senior Judge Willis


BARBARA BROWN
                                                                  MEMORANDUM OPINION*
v.     Record No. 2587-05-3                                           PER CURIAM
                                                                      APRIL 25, 2006
ROANOKE CITY DEPARTMENT
 OF SOCIAL SERVICES


                   FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                               William D. Broadhurst, Judge

                 (Melvin L. Hill; Ware & Hill, L.L.P., on brief), for appellant.

                 (William M. Hackworth, City Attorney; Heather P. Ferguson,
                 Assistant City Attorney, on brief), for appellee.

                 (Rena G. Berry, Guardian ad litem for the minor child; Andrea M.
                 Muse, on brief).


       Barbara Brown, mother, appeals the trial court’s decision terminating her parental rights to

her child. Brown contends the evidence was insufficient to support the termination of her parental

rights pursuant to Code § 16.1-283(B). Because the trial court terminated Brown’s parental rights

pursuant to Code § 16.1-283(C)(2) only, Brown’s claim on appeal based on Code § 16.1-283(B)

will not be addressed. Therefore, we summarily affirm the trial court’s decision. See Rule 5A:27.

                                                                                     Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.